--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TherapeuticsMD, Inc. 8-K [thera-8k_022412.htm]
 
Exhibit 10.1
 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE. IT MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES
LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.
 
THERAPEUTICSMD, INC.
SECURED PROMISSORY NOTE
 
February 24, 2012
 
Boca Raton, FL
 
$____________
 
FOR VALUE RECEIVED, upon the terms and subject to the conditions set forth in
this secured promissory note (the “Note”), THERAPEUTICSMD, INC., a Nevada
corporation (the “Company”), absolutely and unconditionally promises to pay to
[name] (the “Holder”), or registered assigns, the principal base amount of
__________dollars ($____) (“Principal Base Amount”), plus any and all additional
advances made to the Company as recorded on Exhibit 1 attached hereto
(“Aggregated Principal Amount”), together with accrued interest as hereinafter
provided on the outstanding Aggregated Principal Amount remaining unpaid from
time to time. This Note is issued in connection with a certain Note Purchase
Agreement and Security Agreement of even date herewith, between the Company and
the Holder, all terms of which are incorporated herein by this reference and
hereby made a part of this Note. Capitalized terms not defined herein shall have
the meanings ascribed to them in the Note Purchase Agreement or Security
Agreement.
 
The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, to which the Holder, by the acceptance
of this Note, agrees:
 
1.   Interest. Accrued interest on this Note shall be payable on the Maturity
Date of this Note at an interest rate of six percent (6%) per annum.
 
2.   Repayment; Security. Payment of the Aggregated Principal Amount of this
Note (and any interest accrued thereon) shall be made in U.S. dollars in
immediately available funds. This Note (including all principal amount
outstanding and any unpaid accrued interest thereunder), may be prepaid at any
time without penalty. The obligations of the Company under this Note are secured
pursuant to a security interest on assets, tangible and intangible, of the
Company granted by the Company to the Holder pursuant to a Security Agreement.
 
3.   Default; Remedies.
 
3.1 Default. The Company shall be in default under this Note upon the happening
of any condition or event set forth below (each, an “Event of Default”):
 
 
 

--------------------------------------------------------------------------------

 
 
(a) the Company’s failure to pay (i) when due any principal or interest payment
on the due date hereunder or (ii) any other payment required under the terms of
this Note on the date due, and such default shall continue unremedied for a
period of 15 days following receipt of written notice signed by the Holder of
such failure to pay;
 
(b) the Company’s failure to observe or perform in any material respect any
other covenant, obligation, condition or agreement contained in this Note and
such failure shall continue for a period of 15 days following receipt of written
notice signed by the Holder of such failure;
 
(c) the Company shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) be unable, or admit in writing its inability, to pay its
debts as they mature, (iii) make a general assignment for the benefit of its or
any of its creditors, (iv) be dissolved or liquidated, (v) become insolvent (as
such term may be defined or interpreted under any applicable statute), (vi)
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, or (vii) take any action for the purpose of effecting any of the
foregoing; or
 
(d) proceedings for the appointment of a receiver, trustee, liquidator or
custodian of the Company or of all or a substantial part of the property
thereof, or an involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Company or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in effect
shall be commenced and an order for relief entered or such proceeding shall not
be dismissed or discharged within 30 days of commencement.
 
3.2 Remedies. Upon the occurrence or existence of any Event of Default (other
than an Event of Default described in Sections 3.1(c) or 3.1(d)) and at any time
thereafter during the continuance of such Event of Default, the Holder may, by
written notice to the Company, declare the entire outstanding Aggregated
Principal Amount of this Note, any accrued but unpaid interest and any other
amounts payable under this Note to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the other Transaction
Documents to the contrary notwithstanding. Upon the occurrence or existence of
any Event of Default described in Sections 3.1(c) or 3.1(d) immediately and
without notice, all outstanding Obligations payable by the Company hereunder
shall automatically become immediately due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the other Transaction
Documents to the contrary notwithstanding. In addition to the foregoing
remedies, upon the occurrence or existence of any Event of Default, Investor may
exercise any other right power or remedy granted to him by the Transaction
Documents or otherwise permitted to him by law, either by suit in equity or by
action at law, or both.
 
4.   Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, a Sunday or a legal holiday, then such action may be taken
or such right may be exercised on the next succeeding day that is not a
Saturday, Sunday or legal holiday.
 
 
 

--------------------------------------------------------------------------------

 
 
5.   Cumulative Rights. No delay on the part of the Holder in the exercise of
any power or right under this Note or under any other instrument executed
pursuant to this Agreement shall operate as a waiver of any such power or right,
nor shall a single or partial exercise of any power or right preclude other or
further exercise of such power or right or the exercise of any other power or
right.
 
6.   Miscellaneous.
 
6.1 Loss, Theft, Destruction or Mutilation of Note. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and, in the case of loss, theft or destruction, and
delivery of an agreement satisfactory to the Company to indemnify the Company
from any loss incurred by it connection with the Note (without the requirement
of a bond) or, in the case of mutilation, on surrender and cancellation of this
Note, the Company shall execute and deliver, in lieu of this Note, a new Note
executed in the same manner as this Note, in the same principal amount as the
unpaid principal amount of this Note and dated the date to which interest shall
have been paid on this Note or, if no interest shall have yet been so paid,
dated the date of this Note.
 
6.2 Payment. All payments under this Note shall be made in lawful tender of the
United States.
 
6.3 Waivers and Amendments. This Note and the obligations of the Company and the
rights of the Holder under this Note may be amended, waived, discharged or
terminated (either generally or in a particular instance, either retroactively
or prospectively and either for a specified period of time or indefinitely) only
with the written consent of the Company and the Holder.
 
6.4 Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the balance of this Note shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.
 
6.5 Successors and Assigns. Subject to compliance with applicable federal and
state securities laws, this Note and all rights under this Note are transferable
in whole or in part by the Holder to any person or entity upon written notice to
the Company. The transfer shall be recorded on the books of the Company upon the
surrender of this Note, properly endorsed, to the Company at its principal
offices, and the payment to the Company of all transfer taxes and other
governmental charges imposed on such transfer. In the event of a partial
transfer, the Company shall issue to the holders one or more appropriate new
notes. Except as otherwise expressly provided in this Note, the provisions of
this Note shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the Company and the Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
6.6 Usury. The Company does not intend to pay and the Holder does not agree or
intend to contract for, charge, collect, take, reserve or receive (collectively
referred to herein as “charge or collect” any amount in the nature of interest
which would in any way or event cause the Holder to charge or collect more for
this loan than the maximum the Holder would be permitted to charge or collect by
law. Any such excess interest shall, instead of anything stated to the contrary,
be applied first to reduce the principal balance of this Note, and when the
principal has been paid in full, be refunded to the Company.
 
6.7 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to the Holder, upon any breach or default of the Company under
this Note shall impair any such right, power, or remedy of the Holder nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default therefore or thereafter occurring. Any waiver, permit,
consent, or approval of any kind or character on the part of the Holder of any
breach or default under this Note or any waiver on the part of the Holder of any
provisions or conditions of this Note must be made in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Note or by law or otherwise afforded to the Holder,
shall be cumulative and not alternative.
 
6.8 Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Note are for convenience of reference only and are not to be considered in
construing this Note.
 
6.9 Construction. The language used in this Note will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
 
6.10 Governing Law; Venue. This note shall be governed in all respects by the
laws of the state of Nevada. Each of the parties hereto hereby consents to the
exclusive jurisdiction of: (i) any state courts of the state of Florida and (ii)
any federal court located in the state of Florida, as well as to the
jurisdiction of all courts to which an appeal may be taken from such courts, for
the purpose of any suit, action or other proceeding arising out of, or in
connection with, this agreement or any of the transactions contemplated hereby.
Each party hereby expressly waives any and all rights to bring any suit, action
or other proceeding in or before any court or tribunal other than those located
in the state of Florida. In addition, each of the parties consent to the service
of process by personal service or any manner in which notices may be delivered
hereunder in accordance with this agreement.
 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed by its
officers thereunto duly authorized.
 

 
THERAPEUTICSMD, INC.
       
By:
     
Robert Finizio
   
Chief Executive Officer



 

--------------------------------------------------------------------------------